OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                          FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/29/2017                                                COA No. 12-16-00201-CR
BASS, PHILLIP WESLEY         Tr. Ct. No. 2015-0930                    PD-0990-17

Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                            Deana Williamson, Clerk

                            12TH COURT OF APPEALS CLERK
                            PAM ESTES
      11/29/2017            1517 W. FRONT, ROOM 354
                            TYLER, TX 75701
                            * DELIVERED VIA E-MAIL *